Per Curiam.
To raise a use by deed of bargain and sale, a valuable consideration must be expressed; but, as the smallest is sufficient, the amount of it need not be stated. Thus was the law held in Jackson v. Alexander, (3 Johns. 478), Jackson v. Root, (18 Johns 60), though it was ruled differently in Singleton v. Bremen., (4 M’Cord 12); and though the point was decided in Jackson v. Alexander by a divided court, yet the masterly opinion of the majority delivered by Chief Justice Kent seems to have put the decision on unshaken ground—that the rule requiring a consideration has become a matter of senseless form, a peppercorn being sufficient; that where a sum of money is stated, it is never a matter of inquiry whether it was paid; and that since the substance is so entirely gone, the policy of giving effect to contracts, requires us to construe the cases which have modified the rule, with the utmost liberality. By any other construction, the omission of a useless expression by the inadvertence or unskilfulness of the scrivener, would be suffered to destroy many a title, and defeat many a fair conveyance for the sake of what, if it ever had any good in it, was at first an innovation on the common law borrowed from the chancery notion of requiring a consideration in every contract, whether sealed or not, and which has dwindled to a shadow.
The remaining question was settled in Martz v. Hartley, for reasons which it is unnecessary to repeat.
Judgment affirmed.